In a negligence action to recover daniages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County (Collins, J.), dated December 28, 1981, which was in the principal sum of only $13,500, upon a jury verdict. Judgment reversed, on the law, with one bill of costs, and new trial granted as to damages only. The trial court erred in refusing to permit plaintiffs’ expert to testify as to the permanency of the infant’s psychological injuries. The bill of particulars adequately set forth these injuries (see Damon Runyon Mem. Fund for Cancer Research v Service Contr. Co., 34 AD2d 904). Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.